                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    nCAP LICENSING, LLC, et al., ,                    MEMORANDUM DECISION GRANTING
                                                      JOINT MOTION FOR PROTECTIVE
                           Plaintiff,                 ORDER
    v.
                                                      Case No. 2:17CV00905
    APPLE INC., ,
                                                      District Judge Robert J. Shelby
                           Defendant.
                                                      Magistrate Judge Brooke Wells

          Before the court is the parties’ Joint Motion for Entry of a Protective Order, [ECF No.

    91]. Having considered the Motion, and good cause appearing therefore, the Court hereby

    GRANTS the Motion.

          The parties submitted a proposed agreed protective order.1 The parties agreed on all

    provisions of the proposed agreed protective order except: (1) the treatment of Computer Aided

    Design (CAD) files; and (2) bar on acquiring and prosecuting patents and patent related to

    antenna technology. With regard to these issues, Apple proposed language in red and nCAP in

    blue. The parties also attached protective orders entered in district courts in the Fifth and Ninth

    Circuits to support their respective positions and proposals.2 The attached protective orders do

    not appear to involve the Accused Products in this case. In addition, the attached protective

    orders do not provide any factual background or legal analysis from the issuing courts regarding

    any of the provisions contained in the orders. In fact, with the exception of ECF No. 91-3, all

    of the attached protective orders were stipulated to by the parties in those cases. Finally, none



1
    See ECF No. 91-1 and 91-9.
2
    See ECF Nos. 91-3, 91-4, 91-6, and 91-7.
    of the attached protective orders are binding authority on this court. Accordingly, the court

    looked to the parameters of Rule 26 and the local rules in reviewing the parties’ respective

    requests and proposals.

CAD Files3

          After reviewing the parties’ arguments and proposals, the court concluded: (1) any

Source Code, including CAD files, produced by either party shall be made available for

inspection at the office of the respective Outside Counsel, or a Third Party Neutral, mutually

agreed by the parties; (2) that given the other protections in the protective order, no numeric

limits on printing of images from CAD files should be imposed; (3) that nCAP should be

permitted to make Derived Materials from the CAD files, with the assistance of a Neutral-Third

Party Vendor, mutually agreed upon by the parties, and the Derived Materials should be Bates

Numbered and produced to Apple, with nCAP bearing all costs and fees regarding the making of

the Derived Materials; and (4) that for the convenience of the parties and the court, the producing

party should make its Source Code available in the city of the trial beginning 10-business days

prior to trial.

Prosecution Bar

          Apple may impose a bar on acquiring and prosecuting patents and patent applications

related to antenna technology; however, nCAP’s Outside Counsel may establish an ethical wall

in order to access their ability to advise current or potential clients on certain patent acquisitions.

          The court has edited the proposed agreed protective order to reflect these findings. The

final protective order will be entered separately as ECF No. 187.



3
 In the proposed agreed upon protective order, CAD files are included in the definition of
“Source Code.”


                                                   2
DATED this 1 November 2018.




                              Brooke C. Wells
                              United States Magistrate Judge




                                3
